UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended June 30, 2011 or ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Transition Period from to Commission file number: 333-150332 MACROSOLVE, INC. (Exact name of registrant as specified in its charter) Oklahoma 73-1518725 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1717 South Boulder Ave. Suite 700 Tulsa, Oklahoma 74119 (Address of principal executive offices) (zip code) (918) 280-8693 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes xNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesxNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes¨ No x. As of August 12, 2011, there were 104,273,010 shares of the registrant’s common stock outstanding. 1 MACROSOLVE, INC. INDEX PART I. FINANCIAL INFORMATION ITEM 1 Financial Statements Balance Sheets as of June 30, 2011 (Unaudited) and December 31, 2010 (Audited) 4 Statements of Operations for the three and sixmonths ended June 30, 2011 and 2010 (Unaudited) 5 Statements of Cash Flows for the six months ended June 30, 2011 and 2010 (Unaudited) 6 Notes to Interim Unaudited Financial Statements 7-12 ITEM 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 13-20 ITEM 3. Quantitative and Qualitative Disclosures about Market Risk 21 ITEM 4. Controls and Procedures 21 PART II. OTHER INFORMATION ITEM 1. Legal Proceedings 22 ITEM 1A. Risk Factors 22 ITEM 2. Unregistered Sales of Equity Securities and Use of Proceeds 22 ITEM 3. Defaults Upon Senior Securities 23 ITEM 4. (Reserved) 23 ITEM 5. Other Information 23 ITEM 6. Exhibits 23 SIGNATURES 24 2 MACROSOLVE, INC. Interim Unaudited Financial Statements For the Period Ended June 30, 2011 3 MACROSOLVE, INC. BALANCE SHEETS (unaudited) (audited) 6/30/2011 12/31/2010 ASSETS CURRENT ASSETS: Cash $ $ Accounts receivable - trade Prepaid expenses and other Total current assets PROPERTY AND EQUIPMENT, at cost: Less - accumulated depreciation and amortization ) ) Net property and equipment OTHER ASSETS: Note receivable Software development costs, net of accumulated amortization of $510,653 and $398,715 as of June 30, 2011 and December 31, 2010, respectively Other assets Total other assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES: Current maturities of long-term debt $ $ Revolving Line of Credit - Note Payable - Shareholder - Accounts payable - trade and accrued liabilities Unearned income Total current liabilities LONG-TERM DEBT, less current maturities Oklahoma Technology Commercialization Center Convertible secured debentures Total long-term debt, less current maturities COMMITMENTS AND CONTINGENCIES STOCKHOLDERS' EQUITY: Common stock, $.01 par value; authorized 200,000,000 shares; issued and outstanding 104,320,509 and 98,690,490 shares, at June 30, 2011 and December 31, 2010, respectively Additional paid-in capital Accumulated deficit ) ) Total stockholders' (deficit) equity ) TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ The accompanying notes are an integral part of these statements. 4 MACROSOLVE, INC. STATEMENTS OF OPERATIONS (unaudited) Unaudited Unaudited For the Quarters Ended For the Six Months Ended For the Periods Ended June 30, 6/30/2011 6/30/2010 6/30/2011 6/30/2010 SALES: Solution services $ Hardware sales - - Software and Patent licensing Net sales COST OF SALES: Solution services Hardware sales - - Software licensing - Total cost of sales Gross profit OPERATING EXPENSES: Solution services Depreciation and amortization Marketing and sales General and administrative Total operating expenses Loss from operations ) OTHER INCOME (EXPENSE): Interest income 61 86 Interest expense ) Loss on sale of asset ) - ) ) Stock based compensation ) Total other expense ) LOSS BEFORE INCOME TAXES ) INCOME TAXES - NET LOSS $ ) $ ) $ ) $ ) LOSS ALLOCABLE TO COMMON STOCKHOLDERS: Net loss $ ) $ ) $ ) $ ) Loss allocable to common stockholders $ ) $ ) $ ) $ ) Basic and diluted loss per share $ ) $ ) $ ) $ ) The accompanying notes are an integral part of these statements. 5 MACROSOLVE, INC. STATEMENTS OF CASH FLOWS (unaudited) For the Periods Ended June 30, 6/30/2011 6/30/2010 OPERATING ACTIVITIES: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash (used in) provided by operating activities: Depreciation and amortization Stock based compensation Issuance of stock for services Changes in current assets and liabilities: Decrease in accounts receivable - trade ) Decrease (Increase) in inventory ) (Increase) decrease in prepaid expenses and other ) Increase (decrease) in accounts payable - trade and accrued liabilities ) Increase (decrease) in unearned income ) Net cash (used in) provided by operating activities ) ) INVESTING ACTIVITIES: Purchase of equipment ) ) Sale of digiTicket assets - Disposal of equipment Software development costs ) ) Net cash provided by (used in) investing activities ) FINANCING ACTIVITIES: Deferred offering costs ) - Issuance of stock for debenture interest - Proceeds from debenture financing Repayment of debenture financing ) - Repayments of notes payable ) ) Proceeds from shareholder loan - Repayment of shareholder loan ) - Proceeds from bank line of credit - Repayment of bank line of credit ) - Net cash provided by financing activities NET INCREASE IN CASH ) CASH, beginning of period CASH, end of period $ $ The accompanying notes are an integral part of these statements. 6 MacroSolve, Inc. Notes to Interim Unaudited Financial Statements For the Period Ended June 30, 2011 1. BASIS OF PRESENTATION The accompanying unaudited interim financial statements have been prepared in accordance with accounting principles generally accepted in the United States for interim financial statements and do not include all the information and footnotes required by accounting principles generally accepted in the United States for complete financial statements.The information furnished reflects all adjustments, consisting only of normal recurring items which are, in the opinion of management, necessary in order to make the financial statements not misleading.The financial statements as of December 31, 2010 have been audited by an independent registered public accounting firm. These financial statements should be read in conjunction with the financial statements and the notes thereto included in the Company’s 10K for the calendar year ended December 31, 2010. 2. DESCRIPTION OF BUSINESS MacroSolve, Inc. is an Oklahoma corporation formed on January 17, 1997, under the laws of the State of Oklahoma and does business through Anyware Mobile Solutions and Illume Mobile, both divisions of MacroSolve. MacroSolve, Inc. filed a registration statement Form S-1 with the Securities and Exchange Commission which was declared effective on July 25, 2008. 3. NOTE RECEIVABLE Note receivable at June 30, 2011 and December 31, 2010 Consist of the following: June 30, 2011 Dec 31, 2010 Convertible promissory note with a customer negotiated as part of a strategic alliance. Under the Master Services Agreement, customer may borrow up to $150,000 to finance development work with interest accrued monthly at prime rate plus 5% (8.25% at September 30, 2009), due June 30, 2011. The note may be converted to common stock of the borrower prior to the due date at MacroSolve’s discretion. $ $ 4. DEBENTURES AND NOTES PAYABLE 4. DEBENTURES AND NOTES PAYABLE Notes payable at June 30, 2011 and December 31, 2010consist of the following: June 30, 2011 Dec 31, 2010 On April 11, 2011, the Company began offering its Convertible Debentures Series 2011 and Series A Warrants to purchase common stock to accredited investors. The Debentures mature on December 31, 2016. The Company has not established a minimum or maximum offering size; its goal is $1,000,000 in aggregate subscriptions exclusive of the exchange of previously issued debentures. The proceeds from this offering will be used by the Company for working capital to increase its market share from the sale of mobile apps in dining and other vertical markets and may include working capital for acquired companies. The offering will continue until December 31, 2011 unless terminated by the Company at an earlier date.The offering was closed on July 13, 2011 with a total of $950,000 in new investments and $725,000 in converted investments. 7 The 2011 Debentures will earn interest at the annual rate of 12% which will be paid quarterly exclusively from the Debenture Account. Principal on the Debentures will be prepaid quarterly as the Debenture Account permits. The Debenture Account will be set up with a financial institution for the deposit of 25% of any recover it receives from any judgment or settlement in any infringement case or claim it prosecutes. The Debentures may be converted to common stock by the holder into the number of shares that could have been purchased with 200% of the principal amount of the Debenture, together with accrued and unpaid interest and the shares valued using the weighted average price for a five-day trading period preceding the Debenture investment. The Investors will also acquire Common Stock Series A Warrants in an amount equal to the shares of common stock that could be purchased at 50% of the Debenture conversion price. Each warrant has a term of five years. $ $
